DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/5/2021, with respect to the 35 U.S.C. 103 rejection, have been considered but are moot in view of the new ground(s) of rejection; however the examiner notes the following:
Applicant Argues: Accordingly, nothing in Tymoshenko, Tan, and/or Nagaram, whether considered alone or in combination, teaches or suggests, “obtaining, from the one or more application fields, a licensed agency, one or more bond characteristics, and applicant information associated with bond underwriting; [and] automatically identifying, from a reference table database, one or more data structures based on the one or more bond characteristics and the licensed agency, wherein the one or more data structures comprises data associated with at least one underwriting criteria, and wherein the applicant information meets the at least one underwriting criteria.” Claim 1 (as amended).
Examiner’s Response: The examiner respectfully notes that the amendments have required a new search in which new grounds rejection have been established.  However, the examiner notes that portions of Tymoshenko do in fact disclose features of providing, using a processor, one or more application fields configured to accept user input ([0019] – The interface 14 is typically a graphical display device such as a monitor, and includes any means by which text may be displayed or communicated to a user. The input means 16 allow for alphanumeric character entry and [0026] and [0028]) and obtaining, from the one or more application fields, an agency and one or more ... characteristics (FIG. 2 – Company Name Field and FIG. 6 and [0021] – information database and [0022]-[0024] – see Table w/ company name field and industry code field and many other characteristics and [0038] - Alternatively, the website may contain functionality, where the identification information may be entered on the website. Upon the user providing at least one piece of identification information, method 300 proceeds to step 315.).  The examiner notes input means allow for alphanumeric character entry relates to the fields in the database, see Tymoshenko [0022] which are received directly from the business or edited or managed by the business, see Tymoshenko [0025] and [0028].  The examiner additionally notes as amended new grounds of rejection using Smith have been established to show the emphasized features.   Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a  see Tan, [0238]-[0239]).  Therefore the examiner finds this argument not persuasive and/or moot. 
	Similar rationale applies to Claims 11 and 20.  Therefore the examiner finds this argument not persuasive and/or moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tymoshenko et al. (US 2015/0113384 A1) in view of Tan et al. (US 2009/0043798 A1) and Nagaram et al. (US 2011/0082780 A1) and Smith (US 8,290,798 B1).  
Regarding Claim 1, and similarly 11;
Tymoshenko discloses a method for automating the creation of a customized website ... comprising: 
	providing, using a processor, one or more application fields configured to accept user input ([0019] – The interface 14 is typically a graphical display device such as a monitor, and includes any means by which text may be displayed or communicated to a user. The input means 16 allow for alphanumeric character entry and [0026] and [0028]);
obtaining, from the one or more application fields, an agency and one or more ... characteristics (FIG. 2 – Company Name Field and FIG. 6 and [0021] – information database and [0022]-[0024] – see Table w/ company name field and industry code field and many other characteristics and [0038] - Alternatively, the website may contain functionality, where the identification information may be entered on the website. Upon the user providing at least one piece of identification information, method 300 proceeds to step 315.); 
automatically identifying, from a reference table database, one or more data structures based on the one or more ... characteristics and the... agency (FIG. 3 and FIG. 6 and [0029] – template reference database comprises industry code field... and template information field and [0038] and  [0043] - At step 345, the information database 25 is accessed, and more specifically the industry code field 120 is accessed to determine the industry code that is associated with the particular entry. The industry code field 120 for the particular entry provides to the rendering module 46, the industry code that is associated with the industrial classification system that is employed. The industry code associated with the particular entry is then used to search the template database 30. The template database 30 as described above, specifies for each industry code used in the particular industrial classification system, a website template to be used when generating the website); 
automatically generating, using a store content builder, a customized website ... based on the data structures (FIG. 6 – Determine Industry Code and Template → Populate Template);
storing, in a network connected storage device, the customized website ... (FIG. 6 – Accept); 
and generating, based on the one or more ... characteristics, a uniform resource locator (URL) to locate the stored customized website .... ([0046] – URL).
Tymoshenko fails to explicitly disclose ...automating the creating of a customized website storefront comprising: ...a licensed agency, one or more bond characteristics, and application information associated with bond underwriting; and wherein the one or more data structures comprises data associated with at least one underwriting criteria, and wherein the applicant information meets the at least one underwriting criteria;
However, in an analogous art, Tan teaches automating the creating of a customized website storefront (Tan, Title and Abstract - The instructions further configure the processor for building the web site automatically in response to the input from the user and [0184] - Shopping cart and [0238]-[0239] – Online Store w/ components form retails web site template), comprising: 
obtaining, using a processer,... one or more characteristics (Tan, [0148] and [0159]-[0160] and [0166] -Using XML to represent components and templates allows the wizard to easily store the templates, to easily allow the customer to move the components around by changing their description and position in the XML file, and to easily store a description of the web site, including any edits made by the customer and [0167] - As the user goes from screen to screen in the wizard, the user specifies changes, deletions or additions to the components in the site. In response to the user input entered through these screens, the wizard changes, deletes or adds XML content in the customer site XML file);
identifying... one or more data structures based on the one or more characteristics ([0148] and [0167]-[0168] - As the user goes from screen to screen in the wizard, the user specifies changes, deletions or additions to the components in the site. In response to the user input entered through these screens, the wizard changes, deletes or adds XML content in the customer site XML file... When the customer has completed the wizard process, the wizard uses the customer site XML file to automatically generate the objects and code required to implement the customer site and [0168] - When the customer has completed the wizard process, the wizard uses the customer site XML file to automatically generate the objects and code required to implement the customer site);
automatically generating, using a store content builder, a customized website storefront based on the data structures ([0168] - When the customer has completed the wizard process, the wizard uses the customer site XML file to automatically generate the objects and code required to implement the customer site.);
storing, in a network connected storage device, the customized website storefront ([0020] and [0168]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Tan to the automating the creation of a customized website of Tymoshkeno to include to include the features, supra.  One would have been motivated to combine the teachings of Tan to Tymoshkeno to provide users with a means for automatically generating websites... using predefined components (Tan, [0008]).
(Nagaram, FIG. 4 and [0022] and [0280] - ...the agency is properly licensed...) and one or more bond characteristics (Nagaram, FIG. 4 and FIG. 5 and [0023]) and “data structures” based on one or more bond characteristics and the licensed agency (FIG. 4 and FIG. 5 and [0023] – code segments (i.e., as reasonably cosnturcted data structures) and [0280])
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to combine the teachings of Nagaram with the method of Tymoshkeno and Tan to include concepts related to a licensed agency  and one or more bond characteristics.  Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a result in which the teachings of Nagaram’s concepts of “licensed agency” and “bond characteristics” can be  predictably combined to Tymoshenko and Tan’s automatic website generation/automatically developing a website to thereby achieve a result/solution that would read on the claim limitation (i.e., the  concepts of “license agency” and “bond characteristics” from Nagaram can be components included in the Online Store as taught by Tan, see [0238]-[0239]). One would have been motivated to combine the teachings of Nagaram to Tymoshkeno and Tan to provide users with a means for issuing bonds via a Web server (Nagaram, [0001] and [0223]).
However, in an analogous art, Smith teaches concepts of “obtaining” application information associated with bond underwriting (Smith, col. 3. ,lines 25-32 - bond and col. 5, lines 54-65 and col. 15, lines 9-15); and wherein the one or more data structures comprises data associated with at least one underwriting criteria (col. 6, lines 36-41 and col. 24, lines 56-col. 25 lines 6) and wherein the applicant information meets the at least one underwriting criteria (col. 6, lines 32-61 - According to some embodiments, the method 200 may comprise determining an amount of surety that the customer qualifies for ("program relativity"), at 208. Based on the input and/or received customer information, for example, a software program and/or computerized processing device may look-up, search, identify, calculate, and/or otherwise determine one or more program relativity metrics... and col. 24, lines 56-col. 25 lines 6)
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to combine the teachings of Smith with the method of Tymoshkeno and Tan and Nagaram to include concepts of “obtaining” application information associated with bond underwriting; and wherein the one or more data structures comprises data associated with at least one underwriting criteria and wherein the applicant information meets the at least one underwriting criteria.  Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a result in which the teachings of Smith’s obtaining of application information for underwriting and data structures ... associated with underwriting and meeting underwriting criteria can be  predictably combined to Tymoshenko and Tan and Nagaram’s automatic website generation/automatically developing a website to thereby achieve a result/solution that would read on the claim limitation (i.e., the  concepts of underwriting criteria from Smith can be  see Tan, [0238]-[0239]). One would have been motivated to combine the teachings of Smith to Tymoshkeno and Tan and Nagaram to provide users with a tools that allow underwriters to easily and efficently conduct the underwriting process (Smith, col. 1, lines 13-18).

Regarding Claim 2, and similarly 12;
Tymoshenko and Tan and Nagaram and Smith disclose the method to Claim 1.
	Tymoshenko further discloses wherein the one or more characteristics comprise... ([0021] – information database and [0022]-[0024] – See Table along with/ industry code field).
Nagaram further teaches wherein the one or more bond characteristics comprise at least one of a bond type, a bond term, and a bond detail (Nagaram, FIG. 4 and FIG. 5). Similar motivation is noted for the combination of Nagaram to Tymoshenko and Tan, see Claim 1, supra.

Regarding Claim 3, and similarly 13;
Tymoshenko and Tan and Nagaram and Smith disclose the method to Claim 1.
	Tymoshenko further discloses wherein the one or more characteristics comprise... ([0021] – information database and [0022]-[0024] – See Table along with/ industry code field).
Nagaram further teaches wherein the bond type comprises at least one of a carrier, a bond class, a bond category, a state, and an obligee (Nagaram, FIG. 4 and FIG. 5 and FIG. 10). Similar motivation is noted for the combination of Nagaram to Tymoshenko and Tan, see Claim 1, supra.

Regarding Claim 4, and similarly 14;
Tymoshenko and Tan and Nagaram and Smith disclose the method to Claim 1.
	Tymoshenko further discloses wherein the one or more characteristics comprise... ([0021] – information database and [0022]-[0024] – See Table along with/ industry code field).
Nagaram further teaches wherein the bond term comprises at least one of a calculation type, a penalty type, an expire type, and a billing type (Nagaram, FIG. 4 and FIG. 5 and FIG. 10 - Expiration). Similar motivation is noted for the combination of Nagaram to Tymoshenko and Tan, see Claim 1, supra.

Regarding Claim 5, and similarly 15;
Tymoshenko and Tan and Nagaram and Smith disclose the method to Claim 1.
	Tymoshenko further discloses wherein the one or more characteristics comprise... ([0021] – information database and [0022]-[0024] – See Table along with/ industry code field).
Nagaram further teaches, wherein the bond detail comprises at least one of pre-date limit, post-date limit, Reinsurance Company, bond title, bond code, and configuration code. ((Nagaram, FIG. 4 and FIG. 5 and FIG. 10 – Bond Description (i.e., code)). Similar motivation is noted for the combination of Nagaram to Tymoshenko and Tan, see Claim 1, supra.

Regarding Claim 6;
Tymoshenko and Tan and Nagaram and Smith disclose the method to Claim 1.
	Nagaram further teaches comprising, displaying on a display device, a summary page comprising the one or more bond characteristics (Clenaghan, FIG. 6 

Regarding Claim 7, and similarly 16;
Tymoshenko and Tan and Nagaram and Smith disclose the method to Claim 1.
	Tymoshenko further discloses comprising publishing, using the URL, the customized website storefront in at least one of an email, a new standalone website, and an existing website ([0046] – URL).

Regarding Claim 8, and similarly 17;
Tymoshenko and Tan and Nagaram and Smith disclose the method to Claim 1.
Tan further teaches wherein the publishing comprises, displaying, on a display device, a graphical user interface (GUI) comprising a user login screen ([0103] - a login process between the user on computer and the management services process).

Claim(s) 9 and 10 and 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tymoshenko et al. (US 2015/0113384 A1) in view of Tan et al. (US 2009/0043798 A1) and Nagaram et al. (US 2011/0082780 A1) and Smith (US 8,290,798 B1) and further in view of Howell et al. (US 7,899,718 B2)

Regarding Claim 9, and similarly 18;
Tymoshenko and Tan and Nagaram and Smith disclose the method to Claim 7.
Tymoshenko further discloses wherein the published customized website (FIG. 6).
 (Tan, Title and Abstract - The instructions further configure the processor for building the web site automatically in response to the input from the user and [0184] - Shopping cart).
Nagaram further teaches ...obtains a bond ..., comprising bond ... characteristics (Nagaram, FIG. 5-6).
Tymoshenko and Tan and Nagaram and Smith fail to explicitly disclose wherein the published ... website storefront obtains a bond purchase request, comprising bond purchase characteristics.
However, in an analogous art, Howell teaches wherein the published ... website storefront obtains a [financial product] purchase request, comprising [financial product] characteristics. (Howell, FIG. 1 – E-commerce site and col. 3, lines 29 – annuities and col. 4, lines 3-10 – provides comparison information to assist the customer in choosing between various products and col. 4, lines 40-48).
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to combine the teachings of Howell with the method of Tymoshenko and Tan and Nagaram and Smith to include wherein the published ... website storefront obtains a [financial product] purchase request, comprising [financial product] characteristics.  Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a result in which the teachings of Howell’s webstore storefront that obtains a purchase request can be  predictably , see Tan, [0238]-[0239]. One would have been motivated to combine the teachings of Howell to Tymoshenko and Tan and Nagaram and Smith provide users with a means for facilitating the purchase of financial products over a computer network (Howell, col. 1, lines 10-15).

Regarding Claim 10, and similarly 19;
Tymoshenko and Tan and Nagaram and Smith and Howell disclose the method to Claim  9.
Tymoshenko further discloses wherein the published customized... (FIG. 6).
	Tan teaches wherein the published customized website storefront... (Tan, Title and Abstract - The instructions further configure the processor for building the web site automatically in response to the input from the user and [0184] - Shopping cart).
	Nagaram ...identifies one or more applicable forms to enable a user to apply for a bond associated with the bond purchase request (Nagaram, FIG. 4-5).
Howell further teaches wherein the published ... website storefront automatically identifies one or more applicable forms to enable a user to apply for a [financial products] associated with the [financial product] request (Howell, FIG. 1 – E-commerice site and col. 3, lines 29 – annuities and col. 4, lines 3-10 – provides comparison information to assist the customer in choosing between various products and col. 4, lines 40-48).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tymoshenko et al. (US 2015/0113384 A1) in view of Tan et al. (US 2009/0043798 A1) and Nagaram et al. (US 2011/0082780 A1) and Smith (US 8,290,798 B1) and McClanahan et al. (US 2002/0191843 A1) and McKee et al. (US 2008/0071790 A1) and Howell et al. (US 7,899,718 B2).

Regarding Claim 20;
Tymoshenko discloses a program product for automating the creation of a customized website.... comprising: 
a non-transitory storage device having code stored therewith, the code being executable by a processor (FIG. 1) and comprising: 	
code that obtains a user input identifying a[n]...  agency (FIG. 2 – Company Name Field and FIG. 6 and [0021] – information database and [0022]-[0024] – see Table w/ company name field and industry code field and many other characteristics and [0038] - Alternatively, the website may contain functionality, where the identification information may be entered on the website. Upon the user providing at least one piece of identification information, method 300 proceeds to step 315.); 
code that obtains ... [additional user input] (FIG. 2 – Company Name Field and FIG. 6 and [0021] – information database and [0022]-[0024] – see Table w/ company name field and industry code field and many other characteristics and [0038] - Alternatively, the website may contain functionality, where the identification information may be entered on the website. Upon the user providing at least one piece of identification information, method 300 proceeds to step 315.); 
code that automatically identifies, from a reference table database, one or more data structures based on the additional user input and the... agency (FIG. 3 and FIG. 6 and [0029] – template reference database comprises industry code field... and template information field and [0038] and  [0043] - At step 345, the information database 25 is accessed, and more specifically the industry code field 120 is accessed to determine the industry code that is associated with the particular entry. The industry code field 120 for the particular entry provides to the rendering module 46, the industry code that is associated with the industrial classification system that is employed. The industry code associated with the particular entry is then used to search the template database 30. The template database 30 as described above, specifies for each industry code used in the particular industrial classification system, a website template to be used when generating the website.);
code that automatically generates, using a ... content builder, a customized website ... based on the one or more data structures (FIG. 6 – Determine Industry Code and Template → Populate Template);
code that stores, in a network connected storage device, the customized website... (FIG. 6 – Accept);
 and code that generates, based on the ... agency, a uniform resource locator (URL) to locate the stored customized website ..., wherein the URL comprises a [portion] ([0038]).
Tymoshenko fails to explicitly disclose ...automating the creating of a customized website storefront... comprising:
... a state licensed bond agency;
code that, responsive to the selected bond agency,  provides to the user a list having one or more bond characteristics; 
code that obtains additional user input selecting a carrier, a bond class, a bond category, a state, an oblige, a bond term, and a bond detail wherein the bond term is selected from the group consisting of a calculation type, a penalty type, an expire type, and a billing type;
code that obtains application information related to underwriting a bond;

code that generates, based the user additional input..., a uniform resource locator (URL), ...wherein the URL comprises a plurality of portions, each portion being associated with at least one of an agency, an order of display, a system identification, and a bond class;
code that obtains additional user input, associated with the stored customized website storefront, requesting a bond purchase; and
code that automatically identifies one or more applicable forms to enable a user to apply for a bond based on the request.
However, in an analogous art, Tan teaches ...automating the creating of a customized website storefront...(Tan, Title and Abstract - The instructions further configure the processor for building the web site automatically in response to the input from the user and [0184] - Shopping cart and [0238]-[0239] – Online Store w/ components form retails web site template), comprising: 
identifying... one or more data structures based on the additional user input ([0148] and [0167]-[0168] - As the user goes from screen to screen in the wizard, the user specifies changes, deletions or additions to the components in the site. In response to the user input entered through these screens, the wizard changes, deletes or adds XML content in the customer site XML file... When the customer has completed the wizard process, the wizard uses the customer site XML file to automatically generate the objects and code required to implement the customer site and [0168] - When the customer has completed the wizard process, the wizard uses the customer site XML file to automatically generate the objects and code required to implement the customer site);
automatically generating, using a store content builder, a customized website storefront based on the one or more data structures ([0168] - When the customer has completed the wizard process, the wizard uses the customer site XML file to automatically generate the objects and code required to implement the customer site.);
storing, in a network connected storage device, the customized website storefront ([0020] and [0168]);
code that obtains additional user input associated with the stored customized website storefront ([0020] and [0168]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Tan to the automating the creation of a customized website of Tymoshkeno = to include the features, supra.  One would have been motivated to combine the teachings of Tan to Tymoshkeno to provide users with a means for automatically generating websites... using predefined components (Tan, [0008]).
Further, in an analogous art, Nagaram teaches concepts of issuing and monitoring bonds, and teaches concepts related “obtaining” ... a state licensed bond agency; (Nagaram, FIG. 4 and [0280] - ...the agency is properly licensed...), one or more bond characteristics (Nagaram, FIG. 4 and FIG. 5), ... selecting a carrier (Nagaram, FIG. 4 – Company Name (i.e., carrier)), a bond class (Nagaram, FIG. 4), a bond category (FIG. 4 – Forms List), a state (Nagaram, FIG. 4), an oblige Nagaram, (Nagaram, FIG. 4), a bond term (Nagaram, FIG. 5), and a bond detail (Nagaram, FIG. 10 – Bond Description), wherein the bond term is selected from the group consisting of a calculation type, a penalty type, an expire type, and a billing type (FIG. 4 – Expiration); code that obtains additional user input, associated with the... bond and code that.. identifies one or more applicable forms to enable a user to... [fill] a bond based on a request. (Nagaram, FIG. 4 and FIG. 5).
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to combine the teachings of Nagaram with the method of Tymoshkeno and Tan to include concepts related to concepts related to ... a state licensed bond agency;, one or more bond characteristics, ... selecting a carrier, a bond class, a bond category, a state, an oblige, a bond term, and a bond detail, wherein the bond term is selected from the group consisting of a calculation type, a penalty type, an expire type, and a billing type.  Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a result in which the teachings of Nagaram’s concepts as noted above can be  predictably combined to Tymoshenko and Tan’s automatic website generation/automatically developing a website to thereby achieve a result/solution that would read on the claim limitation (i.e., the  concepts of “licences agency” and “bond characteristics” from Nagaram can be components included in the Online Store as taught by Tan, see [0238]-[0239]). One would have been motivated to combine the teachings of Nagaram to Tymoshkeno and Tan to provide users with a means for issuing bonds via a Web server (Nagaram, [0001] and [0223]) 
However, in an analogous art, Smith teaches concepts of “code that obtains” applicant information associated with bond underwriting (Smith, col. 3. ,lines 25-32 - bond col. 5, lines 54-65 and col. 15, lines 9-15); and wherein the one or more data structures comprises data associated with at least one underwriting criteria (col. 6, lines 36-41 and col. 24, lines 56-col. 25 lines 6) and wherein the applicant information meets the at least one underwriting criteria (col. 6, lines 32-61 - According to some embodiments, the method 200 may comprise determining an amount of surety that the customer qualifies for ("program relativity"), at 208. Based on the input and/or received customer information, for example, a software program and/or computerized processing device may look-up, search, identify, calculate, and/or otherwise determine one or more program relativity metrics... and col. 24, lines 56-col. 25 lines 6)
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to combine the teachings of Smith with the method of Tymoshkeno and Tan and Nagaram to include concepts of “obtaining” application information associated with bond underwriting; and wherein the one or more data structures comprises data associated with at least one underwriting criteria (and wherein the applicant information meets the at least one underwriting criteria.  Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a result in which the teachings of Smith’s obtaining of application information for underwriting and data structures ... associated with underwriting and meeting underwriting criteria can be  predictably combined to Tymoshenko and Tan and Nagaram’s automatic website generation/automatically developing a website to thereby achieve a result/solution that would read on the claim limitation (i.e., the  concepts of underwriting criteria from Smith can be  see Tan, [0238]-[0239]). One would have been motivated to combine the teachings of Smith to Tymoshkeno and Tan and Nagaram to provide users with a tools that allow underwriters to easily and efficently conduct the underwriting process (Smith, col. 1, lines 13-18).
Further, in an analogous art, McClanahan teaches code that obtains a user input selecting a [item] (McClanahan, FIG. 6 and [0090]); code that, responsive to the selected [item], provides to the user a list having one or more [other items] (McClanahan, FIG. 6 and [0090] - The customer interface 306 is adapted to populate the drop down lists 602, 604, 606 based on selected items in the other drop down lists.); code that obtains additional user input selecting one or more [other items] (McClanahan, FIG. 6 and [0090] - The customer interface 306 is adapted to populate the drop down lists 602, 604, 606 based on selected items in the other drop down lists.); code that automatically identifies [one or more third data items]... based on the selected [one or more items] (McClanahan, FIG. 6 and [0090] - The customer interface 306 is adapted to populate the drop down lists 602, 604, 606 based on selected items in the other drop down lists.).
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to combine the teachings of McClanahan with the method of Tymoshkeno and Tan and Nagaram and Smith to include code that obtains a user input selecting a [item]; code that, responsive to the selected [item], provides to the user a list having one or more [other items]; code that obtains additional user input selecting one or more [other items]; and code that automatically identifies [one or more third data items]... based on the selected [one or more items].   Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known (i.e., utilization of McClanahan’s interface to aid in User Provides/user Specifies Entry, etc. in Tymoshenko, see FIG. 3 to provide ability to select and provide further selection).  One would have been motivated to combine the teachings of McClanahan to Tymoshkeno and Tan and Nagaram and Smith to provide users with a means for selecting items on an interface (McClanahan, [0090]).
Further, in an analogous art, McKee further teaches code that generates, based [an] additional user input..., a uniform resource locator (URL), ...wherein the URL comprises a plurality of portions, each portion being associated with at least of [a plurality of parameters] (FIG. 1 and [0004])
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to combine the teachings of McKee with the method of Tymoshkeno and Tan and Nagaram and Smith and McClanahan to include code that generates, based [an] additional user input..., a uniform resource locator (URL), ...wherein the URL comprises a plurality of portions, each portion being associated with at least of [a plurality of parameters]. Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, (i.e., use of McKee;s URL as further modification of Tymoshkeno’s URL generation).  One would have been motivated to combine the teachings of McKee to Tymoshkeno and Tan and Nagaram and Smith and McClanahan to provide users with a means for building a dynamic URL (McKee, [0004]).
Further, the examiner notes it would be obvious to those of ordinary skill in the art to modify the parameters of Mckee to be based on portion being associated with at least one of an agency, an order of display, a system identification, and a bond class as a matter of Design Choice as any parameter as used by Design Choice can be used to generate a web address (McKee, Title).
However, in an analogous art, Howell teaches code that obtains additional user input, associated with the... website storefront, requesting a [financial product] purchase (Howell, FIG. 1 – E-commerice site and col. 3, lines 29 – annuities and col. 4, lines 3-10 – provides comparison information to assist the customer in choosing between various products and col. 4, lines 40-48); code that automatically identifies one or more applicable forms to enable a user to apply for a [financial product] based on the request (Howell, FIG. 1 – E-commerice site and col. 3, lines 29 – annuities and col. 4, lines 3-10 – provides comparison information to assist the customer in choosing between various products and col. 4, lines 40-48).
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to combine the teachings of Howell with the method of Tymoshkeno and Tan and Nagaram and Smith and McClanahan and Mckee to include code that ; code that automatically identifies one or more applicable forms to enable a user to apply for a [financial product] based on the request.  Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a result in which the teachings of Howell’s webstore storefront that obtains a purchase request can be  predictably combined to Tymoshenko and Tan and Nagaram and Smith and McClanahan and Mckee’s online store, see Tan, [0238]-[0239]. One would have been motivated to combine the teachings of Howell to Tymoshkeno and Tan and Nagaram and Smith and McClanahan and McKee provide users with a means for facilitating the purchase of financial products over a computer network (Howell, col. 1, lines 10-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627